Citation Nr: 1134551	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-40 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had verified active service from April 1968 to May 1988 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  The transcript from that hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his currently-diagnosed chronic obstructive pulmonary disease (COPD) with an asthmatic component is reasonably shown to have had its onset during his active duty.  


CONCLUSION OF LAW

COPD with an asthmatic component was incurred during the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the complete grant of the benefits awarded in this case, there is no need for additional development or notice.  The Veteran is not prejudiced by the Board's appellate review.


Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disorder under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran contends that he was exposed to asbestos during his service in the U.S. Navy as a machinist mate.  His primary duties were in the operation and maintenance of the engine rooms on board the ships that he was assigned to.  Later as a commissioned officer he was assigned to the Charleston Naval Shipyard and continued his career in engineering onboard various ships and stations.  See April 2009 NOD.  At his July 2011 hearing, he testified that he experienced symptoms of pulmonary disease while he was on active duty.  He also testified that he was diagnosed with pulmonary emphysema three months after service and that the symptoms have progressively worsened since that time.  

In this regard, the Board finds that there is little controversy as to whether the Veteran was exposed to asbestos in service.  His DD 214 indicates that his military occupational specialty was that of a marine mechanic and that he served aboard the U.S.S. Sanctuary.  Therefore his account of in-service asbestos exposure is credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to asbestos in service.  

However, his service treatment records (STRs) are entirely negative for complaints, findings, or any other indicia of a lung disease.  Although these records show that he was treated for an eosinophilic granuloma, there was no pulmonary involvement or competent evidence suggesting that asbestos exposure was a factor in the development of the granuloma.  

Post service medical records indicate, however, that in August 1988 (just three months after service separation) X-rays taken at a VA examination provided findings of pulmonary emphysema.  Subsequent clinical records reference a history of COPD with asthma since 1990.  These records also show the Veteran had a 25+ year smoking history between 1969 and 1996.  

Additionally, in an August 2008 letter, the Veteran's private treating physician noted that he had been following the Veteran for COPD related to cigarette consumption.  However, the physician also noted the Veteran had significant exposure during his naval career to asbestos, chemicals, fuel oils, boiler soot, and radiation.  The doctor then concluded that part of the Veteran's COPD could be due to his exposure to these elements, particularly asbestos and chemicals and fuel oils.  

In this case, while the Veteran was exposed to asbestos during service, the fact remains that there is no medical evidence of a current diagnosis of asbestosis, or any other disease that is commonly associated with asbestos exposure.  Specifically, there has been no mention on chest X-rays of pleural effusions, fibrosis or plaques consistent with asbestos or asbestosis.  

However, of significance to the Board in this matter are the Veteran's conceded in-service asbestos exposure (as is confirmed by his duties during service) as well as his competent description of pulmonary symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As noted previously, in his July 2011 testimony, the Veteran clearly indicated that his pulmonary symptoms began during service and have been constant since then.  

Furthermore, the medical evidence of record supports the Veteran's assertions of continued pulmonary problems since service.  As previously discussed herein, X-rays taken of the Veteran's chest in August 1988 (just three months after separation from service) provided findings of pulmonary emphysema.  Further, he has been diagnosed with COPD with asthma since 1990.  Moreover, while the Veteran's private treating physician acknowledges that a portion of the Veteran's COPD is related to his cigarette smoking, this doctor also opined that the Veteran's COPD "could be due to his exposure to . . . elements, particularly asbestos and chemical and fuel oils."  The claims file contains no additional medical opinions regarding the etiology of the Veteran's COPD.  

Accordingly, and based on this evidentiary posture-including the Veteran's conceded in-service asbestos exposure, his competent assertions of continued respiratory problems since service, medical evidence of pertinent findings and treatment since just three months after service discharge, and a medical opinion suggesting an association between the Veteran's COPD and his conceded in-service asbestos exposure, the Board resolves all benefit of the doubt in the Veteran's favor.  Service connection for COPD with an asthmatic component is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for COPD with an asthmatic component is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


